Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims  1--17 are pending and for examination. 
In response to the election/restriction office action of 9/8/2022, applicants on 11/07/201922 elected without traverse Group I (claims 1-6, 12-17). Since  applicants  did not mentioned any argument against the election/restriction office action, the response is considered as election without traverse. Therefore, claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions. Claims 1-6, 12-17 are for examination. The requirement is still deemed proper and is therefore made FINAL.
35 U.S.C. 101 rejection
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 12-17 rejected under 35 U.S.C. 101 because the claimed invention is directed to    composition comprising  natural substance without significantly more. The claim(s) recite(s)  a composition comprising: a peroxidase, a catalase, and a peroxide  are natural substance. This judicial exception is not integrated into a practical application because composition comprising comprising: a peroxidase, a catalase, and a peroxide  are natural substance without significantly more to either to a peroxidase, a catalase, and a peroxide  .. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the composition comprising composition comprising: a peroxidase, a catalase, and a peroxide  are natural substance. 




Claim Rejections, 35 U.S.C 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-6, 12-17 ( depend on claim 1) are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The   claims are directed to a   comprising a composition comprising composition comprising: a peroxidase, a catalase, and a peroxide  .
 It is noted that MPEP 2111.01 states that "[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow." In this case, in light of the specification, the examiner has broadly interpreted the claims by reciting “composition comprising a peroxidase having any structure , a catalase having any structure from any source. 
Therefore in light of the above interpretation the claims are broadly interpreted to comprise any a peroxidase having any structure , a catalase having any structure from any source having degrading  or removing ability of sporopollennin.
The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fires v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
In this case, there is no structure associated with function with regard to the members of the genus of a peroxidase having any structure , a catalase having any structure from any source. The specification discloses the structure of only few peroxidase and catalase as shown used in FIG 3 isolated from A. thaliana.. 
The genus of polypeptides and encoding polynucleotides having said activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that the recited genus of polypeptides is adequately described by the disclosure of the structure of a polypeptide comprising few peroxidase and catalase as shown used in FIG 3 isolated from A. thaliana. recited in the claims. However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) and the analysis poses interesting questions about the reliability of current function prediction exercises and the intrinsic limitation of protein function prediction (Column 1, paragraph 3, page 99) and conclude that "Despite widespread use of database searching techniques followed by function inference as standard procedures in Bioinformatics, the results presented here illustrate that transfer of function between similar sequences involves more difficulties than commonly believed. Our data show that even true pair-wise sequence relations, identified by their structural similarity, correspond in many cases to different functions (column 2, paragraph 2, and page 105).
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve function but modulate specificity i.e., mutations tend to leave the backbone conformation of the pocket unchanged but to affect the shape and charge of its lining, altering specificity (page 313, paragraph 4), although the hope is that highly similar proteins will share similar functions, substitutions of a single, critically placed amino acid in an active-site residue may be sufficient to alter a protein's role fundamentally (page 323, paragraph 1).
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; polypeptide few peroxidase and catalase as shown used in FIG 3 isolated from A. thaliana having  specified activity, has been provided by the applicants’, which would indicate that they had the possession of the claimed genus of polypeptides. The claimed genera of polypeptides and the encoding polynucleotides have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, since, the specification provided no additional information (species/variant/mutant) correlating structure with function,  one skilled in the art cannot reasonably conclude that applicant had possession of the claimed invention at the time the instant application was filed. Furthermore, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov

CLAIM Rejection - 35 U.S.C 102(a)(1)
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claim interpretation
During examination, claims are given the broadest reasonable interpretation
consistent with the specification and limitations in the specification are not read into the claims (In re Yamamoto, 740 F.2d 1569, 222 USPQ 934 (Fed. Cir. 1984)).
 Claims 1 ( and dependent claims ) is directed to a composition comprising peroxidase, catalase and peroxide  suitable for degrading a sporopollenin-based coating. Suitable for degrading a sporopollenin-based coating does not give any patentability weight to the composition comprising peroxidase, catalase and peroxide.
Claims 1-6, 12-17  are rejected under 35 U.S.C. 102(a)(1)
as being anticipated  by Dagnillo et al.( US5606025).   
Dagnillo et al.( US5606025).   disclosed   composition comprising peroxidase, catalase and peroxide. 
AS for example at para 24-25 as shown below:
“(24) Experiments were conducted to determine whether PolyHb-SOD-catalase eliminates reagent hydrogen peroxide. The method was a slightly modified version of that described by Frew, J. E; Jones, P; and Scholes, G; "Anal. Chim. Acta.", 155, 139-43 (1983). Reaction volumes (3 ml) containing the horseradish peroxidase/4-aminoantipyrine/phenol reagent solution (1.2 ml), PolyHb or PolyHb-SOD-catalase (5 .mu.M), water and hydrogen peroxide were prepared. Identical mixtures containing additional water instead of hydrogen peroxide served as blanks. After allowing the mixture to stand for three minutes at 22.degree. C., the absorbance at 505 nm was recorded. Hydrogen peroxide and the reagent solution participate in a peroxidase-catalysed reaction to form a dye which can be measured at this wavelength.
(25) In reaction mixtures containing PolyHb-SOD-catalase, only about 20% of the added hydrogen peroxide was recoverable at each concentration studied, whereas more than 90% was detectable in PolyHb mixtures. With increasing hydrogen peroxide concentrations,reactions between PolyHb itself and hydrogen peroxide became more evident. The hydrogen peroxide scavenging activity of PolyHb-SOD-catalase varies with the catalase concentration used during the crosslinking.

Claims 1-6, 12-17  are rejected under 35 U.S.C. 102(a)(1)
as being anticipated  by Cornelius et al.( US4348482).   
Cornelius et al.( US4348482)   disclosed   composition comprising peroxidase, catalase and peroxide  ( see  para 13 and 23) that used to.  Such as in para 23  disclose:
22) The contact time is a function of the particular contact conditions selected but should be sufficient to substantially decrease the microbial rennet's thermal stability to a desired level. Under the preferred conditions, contact times between about 15 minutes and 72 hours have been used most successfully.
(23) In a preferred mode of this invention using hydrogen peroxide as the methionine-oxidizing agent, the hydrogen peroxide-treated solution is further treated to substantially destroy any residual or excess hydrogen peroxide in the solution using any convenient means which does not inactivate the microbial rennet. Residual hydrogen peroxide may be destroyed with the use of a material selected from the group consisting of catalase, such as beef liver catalase, peroxidase, such as horseradish peroxidase, ascorbic acid and the like. These hydrogen peroxide-destroying means can be effectively used under the prevailing conditions used for the hydrogen peroxide treatment. In practice, the amount of hydrogen peroxide remaining in the solution after treatment is determined by any convenient detection means as is well known in the cheese industry, such as addition of sodium iodide and back titration of the liberated iodine with thiosulfate. A suitable amount of the hydrogen peroxide-destroying means is then added to the microbial rennet solution, and residual amounts of the hydrogen peroxide are monitored with the detection means until the hydrogen peroxide is substantially destroyed. Beef liver catalase is a preferred means and is effective to substantially decrease the hydrogen peroxide to the desired level under the preferred conditions above in a period from about 1 to 3 hours.



Conclusion
Claims  1-6 and 12-17 are rejected. No claim is allowed.

Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Mohammad Meah whose telephone number is 571-272-
1261. The examiner can normally be reached on 8:30-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Robert Mondesi can be reached on 4089187584. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system.
/MOHAMMAD Y MEAH/Examiner, Art Unit 1652